Citation Nr: 0805111	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-37 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral foot 
disability, claimed as flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which denied service connection for 
diabetes mellitus and flat feet.  During the course of this 
appeal, the claims folder was transferred to the RO in 
Philadelphia, Pennsylvania.  

The veteran testified at a January 2007 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus is not etiologically 
related to active service.  

2.  The veteran does not have a bilateral foot disability 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  A bilateral foot disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a July 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See id.  There is no indication that any 
notice deficiency reasonably affects the outcome of this 
case.  Thus, the Board finds that any failure is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records, 
VA and private treatment records, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  

The veteran has identified other private medical treatment 
records from the Community Hospital of Gardena, Hawthorne 
Hospital, and Dr. H.  The RO has made reasonable attempts to 
request such records, but it appears that they are 
unavailable.  A response from the Community Hospital in 
Gardena shows that they were unable to locate any records 
pertaining to treatment for the veteran.  The post office was 
not able to deliver a request for records from Dr. H. because 
the address provided by the veteran was not valid.  In a 
February 2006 letter, the RO informed the veteran that they 
were unable to locate a complete mailing address for 
Hawthorne Hospital in Hawthorne, California.  The veteran was 
asked to provide a complete mailing address.  No such address 
has been received to date.  During the veteran's January 2007 
Board hearing, the veteran also indicated that he received 
treatment through is employer, Hugh Aircraft, after service.  
In a February 2007 correspondence, the veteran indicated that 
he was unable to obtain records from Hugh Aircraft.  The 
Board finds that reasonable efforts have been made to obtain 
identified private medical records; however, as discussed 
above, these records appear to be unavailable.  

The Board finds based upon a review of the evidence of record 
that a VA examination is not necessary to decide the claim 
where the evidence of record does not establish that the 
veteran suffered an event, injury or disease in service, and 
does not indicate that that the veteran's claimed 
disabilities may be associated with an established event, 
injury or disease in service.  See 38 C.F.R. § 3.159(c)(4)(i) 
(2007).  The veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred or aggravated 
during service if they become disabling to a compensable 
degree within one year of separation from active duty. 38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, to include June 1956 enlistment and 
April 1958 separation examinations, do not reflect any 
findings, complaints, diagnoses, or treatment relating to 
diabetes mellitus or a foot disability.  Service medical 
records do not show that the veteran had flat feet at the 
time of his enlistment or separation from service.  Notably, 
on separation examination in April 1958, the veteran's feet 
were reported to be normal as was a urinalysis.

VA and private medical records show that the veteran has a 
current diagnosis of diabetes mellitus, type II.  Private 
treatment records from Kaiser Permanente dated from May 1996 
to February 2002 reflect continuing treatment for diabetes 
mellitus. A March 2003 treatment note shows that the veteran 
had a 15 year history of diabetes mellitus at that time.  

The veteran claims he has flat feet, and claims that his 
current foot problems are related to flat feet in service.  
Medical evidence of record does not establish a current 
diagnosis of flat feet.  VA treatment records dated from 
April 2002 to February 2006 do show that the veteran has 
continuing complaints of numbness and pain in both feet with 
a current diagnosis of metatarsalgia.  The veteran has been 
seen for a right foot hallux abductovalgus (HAV) correction 
and 4th and partial 4th metatarsal amputation.  The veteran is 
also shown to have diabetic neuropathy in the lower 
extremities and wears diabetic shoes.  He has a history of 
gout and cellulitis. 

Foot examinations, completed in conjunction with December 
2001 and April 2003 diabetes assessments at Kaiser 
Permanente, were normal.  The veteran was seen in September 
2001 for pain in the left great toe.  He was diagnosed with 
probable gout, possible cellulitis.  A June 2004 VA treatment 
note shows that the veteran had hammertoes bilaterally, with 
secondary heloma dura callus secondary to fat pad atrophy.  
November 2004 VA treatment reports indicate a diagnosis of 
right foot HAV and 4th hammertoe with plantarly prominent 4th 
metatarsal.  The veteran was admitted in December 2004 with a 
diagnosis of cellulitis of the right foot, and a principal 
diagnosis of osteomyelitis of right 4th ray secondary to a 
post-operative infection.  A January 2005 VA treatment note 
shows that the veteran reported that he bumped his right foot 
two weeks after a November 2004 surgery.  The 4th toe was 
resected due to bone infection.  He noted that he had a 
history of gout.  An April 2005 note indicates chronic foot 
pain, status post multiple foot injuries.  An October 2005 
note reflects a diagnosis of metatarsalgia, worse on the 
right foot.  

Although the medical evidence of record clearly shows that 
the veteran has diabetes mellitus and currently diagnosed 
bilateral foot disabilities, the veteran's current 
disabilities were not incurred until many years after his 
April 1958 separation from service.  The earliest post-
service medical records available were from 1996.  The March 
2003 treatment note from Kaiser Permanente indicates that the 
veteran's diabetes mellitus was diagnosed 15 years prior, 
around 1988.  The earliest indication of a foot problem was 
the veteran's 2001 diagnosis of gout.  HAV and hammertoes 
were not diagnosed until 2004.  

The Board has considered the veteran's own statements in 
support of his claims.  During the veteran's January 2007 
Board hearing, he reported having repeated problems in 
service due to flat feet of which he reportedly did not 
complain.  He reported that his feet would be bloody, 
blistered, and sore after hikes.  He reported that he would 
treat them with salves provided in an ointment kit.  The 
veteran also reported that his blood count was found to be 
abnormal in service.  He stated that he was told he had a 
blood disorder.  He attributed these assessments to his 
current diabetes.  The veteran reported symptomatology such 
as blurred vision, fainting, breaking out into sweats, and 
frequent urination.  

The Board acknowledges the veteran's belief that his current 
disabilities are related to his described symptomatology in 
service.  However, where the determinative issue is one of 
medical causation or diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  In the present case, although the veteran has 
testified to having repeated blistering and damage to the 
feet due to hiking, and a blood disorder in service, service 
medical records do not reflect treatment or diagnoses for 
these reported problems and do not reflect a finding of 
diabetes mellitus or a foot disability in service, or shortly 
thereafter.  Medical evidence of record does not establish a 
diagnosis of diabetes mellitus within one year of the 
veteran's separation from service.  The earliest indication 
of diagnosed diabetes mellitus was over 30 years after the 
veteran's separation from service.  The earliest indication 
of a diagnosed foot disability was over 40 years after the 
veteran's separation from service.  In light of the absence 
of any objective findings in service, and because there is no 
showing of chronicity or continuity after discharge to 
support the claim, the Board finds that the record as a whole 
does not demonstrate that any current foot disability is 
related to service.  See 38 C.F.R. 38 C.F.R. § 3.303(b).  The 
record as a whole does not demonstrate that diabetes mellitus 
is related to service.  Id.  Current competent evidence of 
record does not relate the veteran's diabetes mellitus or 
foot disability to service.  Therefore, the Board finds that 
service connection is not warranted.  

C.  Conclusion

Although the veteran does have currently diagnosed diabetes 
mellitus and a bilateral foot disability, the record provides 
no competent evidence that these disabilities were incurred 
or aggravated in service, diabetes mellitus did not manifest 
within a year following the veteran's separation from 
service, and no nexus has been established between the 
veteran's current disabilities and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has diabetes 
mellitus etiologically related to active service.  The 
preponderance of the evidence is against finding that the 
veteran has flat feet etiologically related to active 
service.  The appeal is accordingly denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the veteran's claims.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a bilateral foot disability is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


